UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 MOHAMMED EL GHARANI,                           )
                                                )
                      Petitioner,               )
                                                )
                v.                              )    Civil Case No. 05-429 (RJL)
                                                )
 GEORGE W. BUSH, et al.,                        )
                                                )
                       Respondents.             )



                                    FINAL JUDGMENT

       For the reasons set forth in the classified Memorandum Opinion entered this date,

and for the reasons set forth on the record at the hearing held on January 14, 2009, it is,
        t-t.-
this 1>~ ,day of January, 2009, hereby

       ORDERED that Petitioner Mohammed el Gharani's petition for writ of habeas

corpus is GRANTED. It is further

       ORDERED that respondents are directed to take all necessary and appropriate

diplomatic steps to facilitate the release of petitioner el Gharani forthwith.

       SO ORDERED.




                                                    United States District Judge